 UNITED PARCEL SERVICE 295 United Parcel Service and David Dunning. Cases 7ŒCAŒ33137, 7ŒCAŒ33981(2), 7ŒCAŒ34605, and 7ŒCAŒ34903 December 24, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On February 20, 1998, Administrative Law Judge Ju-dith Ann Dowd issued the attached supplemental deci-sion on remand.1 The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answer-ing brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision on remand,2 and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,3 and conclusions4 and to adopt the recommended Order. 1. The judge found, and we agree, that the Respondent violated Section 8(a)(1) of the Act by enforcing its no-distribution rule in the check-in area and by discriminato-rily applying the rule against David Dunning in the check-in area.  The judge found that during the hour be-fore the drivers™ starting time at 8:30 a.m., the prestart period, the drivers openly read, lounge, engage in social conversation, and generally use the check-in areas as assembly and waiting rooms.  She also found that while supervisors occasionally give some instructions or sup-plies to drivers in the check-in areas during the prestart period, this is the exception and not the rule.  The judge concluded that the check-in areas are nonwork areas, or at most, mixed use areas.  The Respondent, therefore, was not privileged to ban distribution in such areas.                                                              1 The Board remanded the proceeding for further credibility deter-minations, and if appropriate, new Conclusions of Law and recommen-dations.  325 NLRB 1 (1997). 2 The Board has also considered the judge™s decision of July 8, 1997, and the record in light of the exceptions and briefs filed at that stage of the proceedings. 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 Based on the judge™s crediting of employee David Dunning™s tes-timony concerning his December 28, 1992 conversation with Managers Jennifer Shroeger and William Soumis, we adopt the judge™s finding, stated in her initial decision and incorporated into her supplemental decision, that the Respondent violated Sec. 8(a)(4) of the Act by dis-charging Dunning because he filed unfair labor practice charges with the Board.  Because any remedy based on a finding that the discharge also violated Sec. 8(a)(3) would be essentially the same as the remedy for the 8(a)(4) violation, we find it unnecessary to pass on the 8(a)(3) allegation.  We further find it unnecessary to pass on the judge™s state-ments concerning what her findings would be if Soumis™ version of the December 28 conversation were to be credited. We agree with the judge™s analysis.  The Board has long held that an employer may lawfully prohibit em-ployees from distributing literature in work areas in order to prevent the hazard to production that could be created by littering the premises.  Stoddard Quirk Mfg. Co., 138 NLRB 615 (1962).  However, the Board has also held, with court approval, that this rule does not apply to a mixed use area. Transcon Lines, 235 NLRB 1163, 1165 (1978), affd. in pertinent part 599 F.2d 719 (5th Cir. 1979) (employer failed to meet burden of establishing that distribution, which took place in area used for rec-reation as well as work, occurred in a work area or dur-ing worktime); Rockingham Sleepwear, 188 NLRB 698, 701 (1971) (sewing area which is work area for greater portion of day, but used as lunch area during lunch pe-riod, not ﬁwork areaﬂ within meaning of Stoddard-Quirk for duration of lunch period, but lunchroom where distri-bution may not lawfully be prohibited).  The concerns for protecting the production process which were at issue in Stoddard Quirk do not rise to the same level when an employer compromises a work area by permitting non-work use of it. 2. The judge concluded that the Respondent™s no-distribution rule was discriminatorily enforced in the check-in area against employee Dunning.  We agree.  The judge found that drivers routinely and openly dis-tributed such materials as fishing contest forms, football pool material, and information about golf tournaments, in the check-in areas during the prestart period.  She further found that supervisors routinely mingled with the drivers in the check-in areas during the prestart period. The judge inferred that the supervisors were aware of these distributions and took no action to stop them.  Action, however, was taken against Dunning™s distribution of dissident union literature.  Accordingly, the judge found that the Respondent discriminatorily enforced the no-distribution rule against Dunning.  Contrary to the assertion of our dissenting colleague, the judge™s finding of knowledge of the distribution is not mere speculation.  It is a reasonable inference drawn from the evidence that distributions were open and rou-tine and that supervisors routinely mingled with drivers during the time such distributions took place.  See, e.g., Schaeff, Inc. v. NLRB, 113 F.3d 254 (D.C. Cir. 1997) (Board had adequate support for inference that manage-ment knew of employees™ union activities because there was evidence that employees openly talked about the activities at work and a manager regularly mingled with the employees when they were working). 3. The judge found, and we agree, that the Respondent violated Section 8(a)(1) by interfering with Dunning™s distribution of union literature in, or near, a nonwork area.  Contrary to the suggestion of our dissenting col-league, the judge did not concede that the General Coun-sel failed to show that the distribution occurred in a non-work area.  She found it was unnecessary to determine 327 NLRB No. 65  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296 whether the distribution occurred in or near the nonwork 
area. There was conflicting testimony about the location of 
Dunning™s distribution.  The break area is an unenclosed 
space containing refreshment vending machines, tables, 
and chairs.  The timeclock for part-time employees is in 
a work area close to the break 
area. Dunning testified that 
the distribution occurred with
in the break area; the Re-
spondent™s witnesses testified it occurred closer to the 
employee timeclock.   
The judge did not resolve this conflict in testimony.  
Instead, she found that the i
ssue of whether the distribu-
tion took place within or a fe
w feet outside of the unen-
closed break area was elevati
ng form over substance.  
She reached this conclusion because the employees were 
on nonworking time when the distribution occurred, no 
employees in the area were performing work, and there 
was no showing that the distribution resulted in any dis-
ruption of production or discipline.  We find no error in 
the judge™s analysis. 
4. The judge found that th
e Respondent violated Sec-
tion 8(a)(1) by removing a protected publication from a 

bulletin board because it was cr
itical of the Respondent.  
We agree.  The Respondent se
t aside a bulletin board for 
union postings.  The Respondent removed from the bul-
letin board a copy of the union publication, ﬁContract 
Update,ﬂ on the ground that it was demeaning to the Re-

spondent.  The judge found, under the rationale of
 Con-
tainer Corp. of America,
 244 NLRB 318 (1979), that the 
Respondent could not lawfully remove notices from the 

bulletin board which it found distasteful.  She concluded 
that although the publication alleged that the Respondent 
was guilty of serious safety violations, it did not contain 
material so egregious as to lose the protection of the Act. 
The publication at issue made reference to a national, 
companywide agreem
ent signed with the Occupational 
Safety and Health Administration (OSHA) in the past 
year, and alleged continuing safety violations concerning 
hazardous materials spills.  It
 stated that the Union pro-
posed stronger health and safety contract language.  
Discussion of safety and health matters is protected by 
Section 7 of the Act.  
Blue Circle Cement Co.,
 311 NLRB 623 (1993), enfd. 41 F.3d 203 (5th Cir. 1994).  

Here, the publication referre
d to continuing hazardous 
materials spills and stressed the need for stronger safety 
and health contract language.  There was nothing so in-
flammatory or egregious as to warrant loss of the protec-

tion of Section 7 under the standard of 
Container Corp
., 
supra. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, United Parcel Service, 
Saginaw, Michigan, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
 MEMBER HURTGEN dissenting in part. 
Although I agree that the Respondent™s discharge of 
employee David Dunning violated Section 8(a)(4) of the 

Act, I do not agree that the Respondent independently 
violated Section 8(a)(1) of the Act.  
Unlike the judge, I cannot find that the Respondent 
violated the Act by enforcing its no-distribution rule in 

its check-in area.  Similarly,
 I cannot find that the Re-
spondent discriminatorily applied its rule against Dun-

ning in the check-in area. 
Stoddard Quirk Mfg. Co.,
 138 NLRB 615 (1962), is 
the controlling precedent with respect to distribution of 
literature.  In that case, the Board distinguished distribu-
tion from solicitation, and held that distribution could be 
barred in working areas.  ﬁ[
D]istribution of literature, 
because it carries the potentia
l of littering the employer™s 
premises, raises a hazard to production, whether it occurs 
on working time or nonworking time.ﬂ  Thus, distribu-
tion can be barred in a work 
area, even du
ring nonwork 
times.  Unlike no-solicitation rules, the emphasis is on 

the locus of activity, not simply the timing of activity. 
In order to avoid these principles, the General Counsel 
contends that the check-in
 area is a nonwork area be-
tween 7:30 and 8:30 a.m.  
However, the evidence indi-
cates that work activity occurs in that area at all times, 
even during the 7:30Œ8:30 a.m. period.  The judge con-
cluded that the area is a mixed-use area, and that distribu-
tion cannot be barred in such areas.  I disagree.  If work 
occurs in an area, it is a wo
rk area, and the employer has 
a legitimate interest in keeping it free from litter.  Thus, 
the employer can bar distribution in that area. 
Further, assuming arguendo that no work occurs dur-
ing the 7:30Œ8:30 a.m. period, I would conclude that dis-
tribution can nonetheless be barred during that period.  
As noted above, under 
Stoddard-Quirk
, distribution in a 
work area can be barred, even during nonwork times.  
Accordingly, the asserted fact
 that no work occurs from 
7:30 to 8:30 a.m. in this work area does not mean that the 
Respondent cannot enforce its no-distribution rule in that 
area, even during those times.  The Respondent can have 
a legitimate concern that litter accumulating during the 
7:30 to 8:30 a.m. break period would remain during the 
post 8:30 a.m. work period. 
My colleagues rely upon 
Transcon Lines
,1 for the 
proposition that a ﬁno-distributionﬂ rule cannot be ap-

plied in a mixed use area.  The case does not stand for 
that broad proposition.  In that case, the Board, in finding 
a violation, relied upon the 
following facts:  (1) the em-
ployer enforced its rule in a discriminatory manner; (2) 
the employer's rule was so vague that employees could 

never know what was permitted and what was prohib-
ited; (3) the mixed use area was the only place where 
employees could regularly 
communicate with each other 
                                                          
 1 235 NLRB 1163, 1165 (1978); affd. in pertinent part 599 F.2d 719 
(5th
 Cir. 1979). 
 UNITED PARCEL SERVICE 297 about subjects of mutual con
cern.  None of these three 
factors is present in the inst
ant case.  The Respondent has 
a valid and clear rule.  Further, as discussed infra, that 
rule has not been discriminatorily applied.  Finally, the 
General Counsel has not shown the absence of alterna-
tive places for employee communication. 
Rockingham Sleepwear,
 188 NLRB 698, 701 (1971), 
also cited by my colleagues, is also distinguishable.  In 

that case, as in Transcon
, supra, the employer had no 
clear rule against distribution.  Indeed, the employer in 
Rockingham 
had no rule at all.  By contrast, as noted 
above, the Respondent here ha
s a clear rule against dis-
tribution.   
The General Counsel has not established discrimina-
tion in the application of the rule.  Concededly, there is 
evidence that various kinds of literature have been dis-
tributed occasionally in the 
relevant area.  However, 
there is no showing that the Respondent knew of such 

distribution.  The judge found that the Respondent, 
through its supervisors, must have known of these prior  
distributions.  However, such speculation, even if rea-
sonable, is no substitute for actual evidence that supervi-
sors were aware of such distribution. 
In an effort to establish supervisory knowledge, my 
colleagues note that supervis
ors mingle with drivers dur-
ing the 7:30 to 8:30 a.m. period.  However, there is no 
evidence that the supervisors 
were present at the time 
when distributions were occurring.  Further, even assum-
ing arguendo that they were present, that would not es-
tablish a violation.  Supervisory knowledge and inaction 

would not establish the Respondent™s acquiescence in the 
distributions.  For example, th
ere is no showing that su-
pervisors are the persons charged with enforcement of 
the no-distribution rule.  To the contrary, it appears that 
managers are the ones who have the responsibility to 
enforce the rule.  Manager Brian Konesko enforced the 
rule against Dunning, and Manager William Soumis is-
sued the warning.  There is no showing that they were 
aware of, and permitted, the prior distributions. 
I also do not agree that the Respondent unlawfully re-
stricted Dunning™s distributi
ons ﬁnearﬂ a nonwork area.  
In my view, it was the General Counsel™s burden to es-
tablish that Dunning was in fact 
in a nonwork area when 
he was distributing.  Neither my colleagues nor the judge 
suggests that the General Counsel has made this show-
ing.  Thus, I cannot find the violation. 
Finally, I disagree that th
e Respondent violated Sec-
tion 8(a)(1) by removing a union posting from a bulletin 

board.  The judge acknowledges that the Union's docu-
ment alleged serious safety violations.  It is clear that the 
Union had no statutory right to use the bulletin board.
2  However, once an employer permits such use, it may 
well be that it impliedly agrees to tolerate union criti-
cisms of Respondent's position on labor-management 
                                                          
                                                           
2 Container Corp. of America,
 244 NLRB 318 fn. 2 (1979). 
policies.
3 But, the Union's notice here went further.  It 
accused the Respondent of seri
ous safety violations.  
Absent evidence not shown here, I would not conclude 
that the Respondent has agreed to give the union carte 
blanche to use the Respondent's bulletin board to make 
unsubstantiated allegations of serious safety violations by 
the Respondent.
4 Thus, the Respondent was privileged to 
remove the document at issue here. 
 SUPPLEMENTAL DECISION ON REMAND 
JUDITH ANN DOWD, Administ
rative Law Judge. On No-
vember 7, 1997, the Board issued its Order Remanding the 
above-captioned decision to me for explication of my resolu-
tion of certain credibility issues and for an analysis of the David 
Dunning discharge under 
Wright Line.1 A. Ruling on Motions 
Following issuance of the Order Remanding,
2 Respondent filed a Motion to Reopen the Record to receive the testimony of 
Jennifer Shroeger and/or to admit into evidence two statements 
prepared by Shroeger which had been rejected during the hear-
ing. Shroeger was present durin
g the disputed conversation and 
was the manager who made the 
determination to discharge 
Dunning.3  At the hearing, Respondent had sought to introduce two 
memoranda prepared and signed by Shroeger (R. Exhs. 13 and 
14). These memoranda purported to memorialize the meeting 
between Shroeger, William Soumis, the division manager, and 
Dunning which preceded Dunning™s discharge and a separate 
conversation between Shroeger and Erin Kelley, the object of Dunning™s alleged continued sexual harassment.
4 Counsel for the General Counsel objected and I rejected those memoranda 
as hearsay, not admissible as w
ithin the ﬁbusiness record excep-
 3 Id. 
4 Compare Container Corp
. supra, where such allegations were not 
made. 
1 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
2 Although dated November 7, 1997, the Board™s Executive Secre-
tary has confirmed Respondent™s 
contention that the Order was not 
served, i.e., deposited in the mail
, until November 19, 1997. Thus, 
Respondent™s motion to reopen reco
rd, which was filed on December 
17, 1997, was not untimely. See NLRB Rules, Secs. 102. 48(d)(2) and 
102.112. 
3 Counsel for the General Counsel submitted a response to, and a 
motion to strike portions of, Respondent™s motion on the basis that 

Respondent™s arguments went to the merits of the issues remanded and 
improperly referenced evidence not part
 of the official record, the re-
jected statements and an affidavit of
 Shroeger. To the extent that Re-spondent™s arguments go to the merits, they are essentially repetitive of 

arguments made by Respondent in its 
initial brief. To the extent that 
they refer to the rejected exhibits
, I note that counsel for the General 
Counsel also referred to them in his brief to me. I discern no prejudice 
to any party arising from consideration of Respondent™s motion and 
deny the motion to strike. I have fu
lly reviewed and considered again 
the briefs filed by all parties; I fi
nd no basis to request or allow addi-
tional briefs at this stage of the case. 
4 This latter statement purports to memorialize a conversation be-
tween Shroeger and Kelley which apparently took place after Shroeger 
and Soumis had spoken with Dunning. 
That statement begins with, ﬁIn 
the evening of December 28. . . .ﬂ Th
e record is silent as to the hour when the conversation with Dunning took place but he was a day-shift 

employee, arriving at work between 7:30 and 8:15 a.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298 tionﬂ to the hearsay rule. See FRE, Rules 801 and 803(6). I 
maintain that ruling herein, noting further that there was noth-
ing in those statements, in Shroeger™s absence or in the circum-
stances under which they were created which would warrant 
their consideration under the 
catchall provisions of FRE 
803(24). The decision to discharge Dunning was made by 

Shroeger, allegedly based upon 
a conversation which she and 
Soumis had with Dunning, and possibly upon her conversation 
with Kelley, not by others superior to Shroeger in reliance upon 
her memoranda concerning those 
conversations. Thus, the issue 
was not whether Respondent had a good-faith belief that Dun-
ning had engaged in misconduct,
 based upon those memoranda, but whether what transpired in the meeting and what he alleg-
edly did to Kelley supported Re
spondent™s claim that it had a 
nondiscriminatory reason for whic
h he would have been termi-
nated even in the absence of any protected activity.
5 Absent the applicability of an exception to
 the hearsay rule, the testimony 
of live and present witnesses, subject to cross-examination and 
the judge™s evaluation of credibilit
y, is the way to prove facts. 
Facts are not generally established by affidavit in NLRB pro-
ceedings. 
In objecting to the admission of Respondent™s Exhibit 13, 
counsel for the General Counsel 
noted that ﬁthe company has 
not demonstrated that Ms. Shroeger is not available to it as a 
witness.ﬂ Counsel for Respondent did not assert that she was unavailable but simply brought out that Shroeger, while still 
employed by Respondent, was wo
rking in Atlanta, Georgia, 
rather than in Detroit, Michigan, where the hearing was con-

ducted. Neither did Respondent seek to adjourn the hearing to 
call Shroeger as its witness. In footnote 9 of my initial decision, 
I noted that Respondent had ﬁo
ffered no explanation for its 
failure to callﬂ Shroeger not
withstanding that it had acknowl-
edged that she was still employed by United Parcel Service 
(UPS). Perhaps I could have said 
that Respondent had ﬁfailed to 
adequately explain or justify Shroeger™s absence.ﬂ The net ef-

fect, however, is the same. Re
spondent did not call a witness 
whom it could reasonably have 
anticipated would give testi-mony favorable to its cause and did not explain why it could 

not have done so.
6 Such failures warrant the adverse inference 
which I drew. 
Respondent now seeks to have the hearing reopened to ad-
duce the testimony of Jennifer Shroeger. The evidence which 
she would offer, however, is ne
ither newly discovered nor pre-
viously unavailable. Neither is it evidence which was proffered 
at the hearing and improvidently
 rejected. Accordingly, under 
Rule 102.48(d)(1), it does not warrant that this hearing be re-

opened. B. Explication of Credibility Resolutions 
The events of the December 28, 1992 meeting are critical to 
a determination of whether D
unning was discriminatorily dis-
                                                          
                                                           
5 I note that the reporter improperly included R. Exhs. 13 and 14 in 
the official record with no notations upon them that they had been 
rejected. Indeed, the transcript, at Tr. 236, only reflects that R. Exh. 13 
was rejected; R. Exh. 14 is shown 
as received. These exhibits should 
have been marked as rejected and they should have been included in a 
separate rejected exhibit file and th
en only if such inclusion had been 
requested. 
6 It is no justification that Respondent had Shroeger™s contempora-
neously prepared statements availabl
e as proposed exhibits. It could not 
reasonably have anticipated that thos
e statements would be received in 
evidence in lieu of her testimony. 
charged. On direct examination,
 Dunning testified that he was in the office, discussing another grievance, when Shroeger 
raised the issue of his discussi
ng the reasons for his earlier sus-
pension with other employees. At
 that time, he asserted, she 
said that she had heard ﬁthat [h
e] was making [his] suspension a 
topic of locker room conversatio
n.ﬂ She also told him, and he denied, that he had been instructed to keep the nature of his 
suspension (i.e., the sexual harassment of Kelley) confidential 
and, in the course of that conversation, asked if he was a social-
ist, connecting his union and TDU (Teamsters for a Democratic 
Union) activities with that political philosophy. Shroeger and 
Soumis stated or implied that he was intimidating Kelley and 
Dunning told them that he was 
complying with Soumis™ earlier 
instructions to stay away from 
her. He asked Soumis to simi-
larly keep her away from him. In
 the course of that conversa-
tion, Dunning stated that he ﬁhad a right to talk to other mem-
bers [of the union] about the re
asons he was suspendedﬂ and 
that, if he ﬁneeded to investig
ate his suspension,ﬂ he was al-
lowed as a steward to do so. (Tr. 112Œ114.) There was some 
intimation, he recalled, that Kelley felt intimidated by his pres-
ence in the building and by his functioning as a union steward; 
he pointed out that his routes through the building and his stew-
ard responsibilities precluded tota
l avoidance of her. On cross-
examination, Dunning testified that when Shroeger had asked him whether he had consulted an
 attorney as she had earlier 
suggested, he told her that, as 
she knew, he had filed charges 
with the National Labor Relations Board. Her response, at that 
time, was that this was ﬁa Federal matter not a labor matterﬂ 
(Tr. 140Œ141). At the hearing, 
he was asked and acknowledged 
that when other employees asked him why he had been sus-
pended, he had told them that it was ﬁfor my union activities 
and for sexual harassmentﬂ (Tr. 113). I credit Dunning™s testi-
mony, as set forth herein. 
In crediting Dunning™s recollection over that of Soumis (as 
set out infra
 and in the Board™s Order Remanding), I rely here, 
as I expressly did in my initial
 decision, on the adverse infer-
ence drawn from Respondent™s failure
 to call Schroeger. I also 
rely upon Dunning™s credibly offere
d denial, when recalled to the stand, that he had ever said or done anything ﬁto impugn 

Erin Kelleyﬂ or that he had said that he 
had conducted an inves-
tigation. He had only asserted a right to conduct such an inves-
tigation (into the facts of his suspension) if he choose to do so. 
He also expressly and credibly
 denied telling Soumis and 
Shroeger that he was ﬁgoing to dig up enough dirt on Ms. Kel-
ley to show that she™s not the angel they thought she was.ﬂ (Tr. 
478.) In concluding, as I did in my decision, that 
ﬁ[t]here is no 
record evidence 
to support the allegation that Dunning contin-
ued to sexually harass Kelley™™ 
(internal quotation marks omit-
ted), I was referencing and fi
nding without substance Respon-dent™s first numbered reason for Dunning™s discharge as set 

forth in the January 6 letter, 
i.e., ﬁ1. Continuance of sexual harassment,ﬂ
7 not disregarding Soumis™ testimony. In this re-
gard, I note the total absence of
 evidence that Dunning had any 
offensive contact with Kelley af
ter his suspension. I note, too, 
Dunning™s credible testimony to th
e effect that, in the grievance 
hearing with respect to his suspension, both Shroeger and Kel-
ley confirmed that there had been
 no such contact, that is, no 
continued sexual harassment, between the suspension and the 
 7 Reasons 3 and 4, ﬁRetaliation for filing a sexual harassment com-
plaintﬂ and ﬁcreating a hostile work 
environmentﬂ are essentially para-
phrasings of this same allegation. 
 UNITED PARCEL SERVICE 299 termination (Tr. 154). That st
atement also encompassed my 
conclusion that there was nothing in Dunning™s comments to 
either Shroeger and Soumis or to his fellow employees 
concerning his suspension which 
could be deemed continued 
sexual harassment. I adhere to 
that conclusion under either 
Dunning™s or Soumis™ version of the conversation. 
C. Wright Line Analysis 
Dunning was an active and aggr
essive union steward. He was active as a dissident Teamster and he had filed an unfair 
labor practice charge asserting 
that his earlier suspension was 
discriminatorily motivated. I found, in my initial decision, that 
Respondent had violated Sectio
n 8(a)(1) by disparately and 
discriminatorily disciplining D
unning for distributing protected 

union literature in the check-in and similar areas on nonwork 
time. I also found that Respondent
 violated Section 8(a)(1) by 
removing a protected publication which had been posted on the 
union bulletin board by Dunning because that publication was 
critical of the Respondent. Dunni
ng™s active and open protected 
activity, Respondent™s animus toward such activities as demon-

strated by its unfair labor practice
s, and Shroeger™s reference to 
his union activities in the Decem
ber 28 meeting, followed by 
his discharge for comments made 
in that meeting, are more 
than sufficient to carry the General Counsel™s burden of show-

ing that the protected union activi
ty was a motivating factor in 
that discharge. 
WJJD, 324 NLRB 1092 (1997); 
Manno Electric, 321 NLRB 278 (1996).  
The burden of showing that it would have discharged Dun-
ning even in the absence of his protected activity thus shifts to 
Respondent. It has failed to carry that burden. The principal 
reason asserted for the discharg
e, alleged sexual harassment of 
Kelley, is, I find, a pretext. There was no sexual harassment 
following Dunning™s suspension. Dunning merely acknowl-
edged that, when asked, he had told other employees that sex-
ual harassment had been one of the reasons for his earlier sus-
pension and he asserted (but had not exercised) the right to 
gather evidence with respect to his grievance. That an em-
ployee has such a right cannot be denied and there is no evi-
dence, probative or otherwise, 
that Dunning said or did any-
thing to impugn or harass Kelley or otherwise exceeded the 
bounds of protected activity.
8 As to Respondent™s second arrow, the alleged breach of a 
confidentiality mandate, I similarly find pretext. The evidence 
which I have credited fails to 
indicate that Dunning had been ordered not to talk about the reasons for his suspension. It also 
fails to establish that, if such 
an order was given, he breached 
it.9 Moreover, I would find that the imposition of any such 
mandate would, in itself, be an unlawful infringement on Sec-
                                                          
                                                           
8 Even if Shroeger™s memorandum of her December 28 conversation 
with Kelley were to be admitted in
to evidence, it establishes neither harassment nor a basis for Respondent to believe that there had been 
harassment. In that conversation, as Shroeger memorialized it, Kelley 

purportedly spoke of not be
ing liked anymore, of 
feeling that everyone knew what had happened, of 
feeling that Dunning was ﬁout to get her,ﬂ 
of being told of hearsay that anot
her employee had heard that she was 
gay, of receiving a dirty look from
 Dunning, and of seeing Dunning in 
her work area. I also take notice that, other than talking to Kelley, 
Shroeger apparently engaged in no
 investigation of Dunning™s alleged 
harassment. The absence of any meaningful investigation tends to 
negate the assertion of a nondiscriminatory motivation. 
9 Even if he told other employees that he had been suspended for 
sexual harassment, that statement w
ithout more, could not be consid-

ered a breach of anyone™s reasonable expectations of privacy. 
tion 7 rights. Management  cannot
 tell employees not to talk 
about ﬁunion stuff.ﬂ Louis A. Weiss Memorial Hospital, 
324 
NLRB 949 (1997). It cannot order employees not to discuss 
their wages. Vanguard Tours, 
300 NLRB 250 (1990), enfd. 981 
F.2d 62 (2d Cir. 1992). The discussion of discipline and griev-
ances pertaining thereto is of the same protected nature.  
Finally, I would reach the same 
conclusion even if I were to 
credit Soumis™ recollection of the December 28 meeting as 
related in the Board™s Order Re
manding. To wit, that Dunning 
said:  [I]t was his responsibility as a union steward to expose Erin 
for what she really was; that he was interviewing people; and 

that he was going to prove to us that she was not the sweet 
angel, or a comment to that effect, that we thought she was; 
that, in fact, he could prove that she was a homosexual. 
 This conversation took place in the course of a discussion 
about the local level hearing to
 be held on Dunning™s grievance 
over the 2-day suspension for ha
ving sexually harassed Kelley. 
As noted above, Dunning was entitled to grieve and to present a 
defense to that discipline. Sexual harassment whether directed 
at one who is straight or gay is reprehensible. An accusation of 
such an offense is serious, and to be found guilty can leave a 
serious blot on a reputation. Dunning could not be hobbled in 
mounting a defense by limitations 
on whether he could seek out 
and call witnesses. In light of 
his claims that 
he and Kelley 
were friends, that she was open 
about her sexual orientation, 
that he had merely been engaging in friendly banter with her in 

the July incident, that he was 
surprised when she took umbrage 
and that he fully and immediatel
y complied with her request to 
cease making such remarks, there was a reasonable basis for 
him to seek supporting evidence from other employees (Tr. 
168Œ178). I note that, while Soumis™ version has Dunning stat-
ing that ﬁhe was interviewing people,ﬂ there was no evidence 
that Respondent investigated that
 assertion or determined from any employee that Dunning had made untoward statements 
about Kelley.  
Were I to find the facts to be as Soumis testified, I would 
find the violations alleged under both a 
Wright Line analysis 
and also on the principles of 
NLRB v. Burnup & Sims, 
379 U.S. 21 (1964), and 
Rubin Bros. Footwear, Inc., 
99 NLRB 610 (1952):  Where an employee is disciplined for having engaged in mis-
conduct in the course of union activity, the employer's honest 
belief that the activity was unpr
otected is not a defense if, in 
fact, the misconduct did not occur. 
Keco Industries, 
306 
NLRB 15, 17 (1992). 
 Thus, if Soumis™ testimony were
 to be credited, Dunning was 
engaged in protected activity in
 grieving his suspension and in 
discussing how he would present his defense. Respondent may 
have believed that his intended defense would constitute further 
harassment of Kelley but, in fact
, it has not shown that further 
harassment or other misconduct occurred. 
D. Conclusions and Order
10 The Conclusions of Law and Recommended Order previ-
ously stated in my initial decision are incorporated by reference 
herein. 
  10 Exceptions to the foregoing findi
ngs and conclusions may be filed 
as provided by Sec. 102.46 of th
e Board™s Rules and Regulations. 
